                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           CASE NO. 3:16-cv-00695-GCM

BARONIUS PRESS, LTD.,                           )
                                                ) BARONIUS PRESS, LTD.’S RESPONSESTO
       Plaintiff,                               ) DEFENDANTSAINTBENEDICTPRESS,LLC’S
                                                ) SECOND SET OF INTERROGATORIES
v.                                              ) AND REQUESTS FOR PRODUCTION OF
                                                )           DOCUMENTS
SAINT BENEDICT PRESS LLC,                       )
                                                )
       Defendant.                               )
	
	      Plaintiff Baronius Press, Ltd. (hereinafter “Baronius Press”), by and through undersigned

counsel hereby respond and object to Defendant, Saint Benedict Press, LLC (hereinafter “Saint

Benedict”) Second Set of Interrogatories and Requests for Production of Documents (hereinafter

“Requests or Discovery Requests”) as follows:

                                 PRELIMINARY STATEMENT

       Plaintiff Baronius Press has made a reasonable and good faith effort to respond to those

discovery requests that are intelligible in the context of this matter and not otherwise

objectionable. Plaintiff Baronius Press has not yet completed their investigation of the facts

relating to this protest, received all documents relating to this protest, interviewed witnesses in

connection with this protest, or completed their discovery or preparation of the factual and legal

issues in this protest. Each of the following responses, therefore, is based upon information

known to Plaintiff Baronius Press at this time and on documents presently available and

specifically known to it after a reasonable, diligent search. These answers and objections are

made without prejudice to, and are not a waiver of, Plaintiff Baronius Press’s right to rely on

other facts or documents at trial.


                                                               EXHIBIT 1
     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 1 of 7
                                                1
        13.    The foregoing General Objections are incorporated by reference into each of the
following specific responses and objections to Defendant Saint Benedict’s Requests, and all such
specific responses are made subject to and without waiver of the foregoing general objections,
whether or not specifically reiterated in the specific responses themselves.

                                    INTERROGATORIES

       Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff hereby responds to

Defendant’s’ First Set of Interrogatories subject to the General Objections and specific

objections set forth below.

        l.       State all damages that You contend You suffered as a result of Saint Benedict’s

selling of the Work, include in Your response the total dollar figure of all damages You contend

You have suffered and any formula You used to come up with such figure. For example, if You

contend that Your damages are $30.00, You would state $30.00 and then break down the amount

such as: $10.00 for lost sales of the Work, $10.00 for lost sales of other Works, $10.00 for

attorney fees.

       RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. The Discovery is still ongoing. Subject to and without waiving all of the foregoing

objections, Defendant continues to sell the infringing work and therefore it is not possible create

any formulas to state the damages. Also, the Defendant has not supplied all requested

Interrogatories and Documents and the depositions of the Defendant have not taken place yet.

Once the all requested Interrogatories and Documents are received from Defendant, the

depositions have taken place and the Defendant confirms that it stopped selling the infringing

work, then the Plaintiff should be able to formulate the damages.




     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 2 of 7
                                                4
       RESPONSE: Subject to and without waiving the foregoing objections, Plaintiff has not

yet completed its investigation of the facts relating to its allegations in the Complaint, received

all documents relating to its allegations from Defendant and third parties, interviewed witnesses

in connection with its allegations, or completed its discovery or preparation of the factual and

legal issues related to its allegations in the Complaint. Subject to and without waiving the

foregoing objections, discovery is still ongoing and Plaintiff will supplement its response to this

Request once it has sufficient evidence to prepare an expert report.



       3.       All Documents sent to, or received from, the Defendant or any affiliate or

predecessor of Defendant.

       RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff has not yet completed

its investigation of the facts relating to its allegations in the Complaint, received all documents

relating to its allegations from Defendant and third parties, interviewed witnesses in connection

with its allegations, or completed its discovery or preparation of the factual and legal issues

related to its allegations in the Complaint. This request is overly broad, vague and potentially

seeks information beyond the scope of discovery. Subject to and without waiving the foregoing

objections, Plaintiff identifies correspondence to/from the Defendant or any affiliate or

predecessor of Defendant, which requested documents are all in Defendant’s possession and

control.


           4.   All Documents that You contend support Your position that Plaintiff suffered a

 loss in sales of works other than Fundamentals of Catholic Dogma because of Defendant’s




     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 3 of 7
                                                 6
 sale of Fundamentals of Catholic Dogma including, but not exclusive to, any financial

 information You contend supports Your position.

        RESPONSE:


       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Subject to and without waiving the foregoing objections, Plaintiff has not yet

completed its investigation of the facts relating to its allegations in the Complaint, received all

documents relating to its allegations from Defendant and third parties, interviewed witnesses in

connection with its allegations, or completed its discovery or preparation of the factual and legal

issues related to its allegations in the Complaint. Subject to and without waiving the foregoing

objections, discovery is still ongoing. The Defendant continues to sell the infringing work and

therefore it is not possible create any formulas to state the damages. Also, the Defendant has not

supplied all requested Interrogatories and Documents and the depositions of the Defendant have

not taken place yet. Once the all requested Interrogatories and Documents are received, the

depositions have taken place and the Defendant confirms that it stopped selling the infringing

work, then the Plaintiff should be able to formulate the damages.

        5.     All Documents that Paul Kejik agreed to provide during the depositions which

 took place on March 21, 2018 and March 22, 2018.

        RESPONSE:


       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Subject to and without waiving the foregoing objections, the requested documents

were provided in our letter to Defendant dated April 26, 2018 and in documents bates stamped

BP00874-BP01068.




     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 4 of 7
                                                7
         8.    All Documents that You contend support Your claim for damages including but

 not exclusive to any financial information supporting Your claim for damages.


        RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Plaintiff has not yet completed its investigation of the facts relating to its allegations

in the Complaint, received all documents relating to its allegations from Defendant and third

parties, interviewed witnesses in connection with its allegations, or completed its discovery or

preparation of the factual and legal issues related to its allegations in the Complaint. Subject to

and without waiving the foregoing objections, discovery is still ongoing. The Defendant

continues to sell the infringing work and therefore it is not possible create any formulas to state

the damages. Also, the Defendant has not supplied all requested Interrogatories and Documents

and the depositions of the Defendant have not taken place yet. Once the all requested

Interrogatories and Documents are received, the depositions have taken place and the Defendant

confirms that it stopped selling the infringing work, then the Plaintiff should be able to formulate

the damages.



         9.    All Documents that You used to come up with any figure contained in Your

 response to Interrogatory No. 1 of Defendant’s Second Set of Interrogatories.

        RESPONSE:

       This request is overly broad, vague and potentially seeks information beyond the scope of

discovery. Plaintiff has not yet completed its investigation of the facts relating to its allegations

in the Complaint, received all documents relating to its allegations from Defendant and third

parties, interviewed witnesses in connection with its allegations, or completed its discovery or




     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 5 of 7
                                                 9
preparation of the factual and legal issues related to its allegations in the Complaint. Subject to

and without waiving the foregoing objections, discovery is still ongoing. The Defendant

continues to sell the infringing work and therefore it is not possible create any formulas to state

the damages. Also, the Defendant has not supplied all requested Interrogatories and Documents

and the depositions of the Defendant have not taken place yet. Once the all requested

Interrogatories and Documents are received, the depositions have taken place and the Defendant

confirms that it stopped selling the infringing work, then the Plaintiff should be able to formulate

the damages.



       Plaintiff’s discovery is still ongoing, and expressly reserves the right to supplement,

clarify, revise, or correct any or all of the answers and objections herein this Response to

Defendant’s Second Set of Interrogatories and Requests for Production of Documents, and to

assert additional objections or privileges, in one or more subsequent supplemental answer(s).

       Respectfully submitted this the 24th day of May, 2018.



                                                     /s/ Mark W. Ishman
                                                     Mark W. Ishman
                                                     NC Bar No. 27908
                                                     Attorney for Plaintiff
                                                     Ishman Law Firm, P.C.
                                                     9660 Falls of Neuse Road, Box 138-350
                                                     Raleigh, NC 27615
                                                     Telephone: (919) 468-3266
                                                     Email: mishman@ishmanlaw.com




     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 6 of 7
                                                10
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing RESPONSES TO

DEFENDANT’s SECOND SET OF WRITTEN DISCOVERY REQUESTS was served on

the parties hereto by email to the following recipients:

               Jonathan E. Buchan
               Natalie D. Potter
               Essex Richards, PA
               1701 South Blvd.
               Charlotte, NC 28203

               Telephone: (704) 377-4300
               Fax: (704) 372-1357
               Email: jbuchan@essexrichards.com
               Email: npotter@essexrichard.com



       This the 24th day of May, 2018.



                                                      /s/ Mark W. Ishman
                                                      Mark W. Ishman
                                                      NC Bar No. 27908
                                                      Attorney for Plaintiff
                                                      Ishman Law Firm, P.C.
                                                      9660 Falls of Neuse Road, Box 138-350
                                                      Raleigh, NC 27615
                                                      Telephone: (919) 468-3266
                                                      Email: mishman@ishmanlaw.com

       	

       	




     Case 3:16-cv-00695-FDW-DCK Document 79-2 Filed 10/23/18 Page 7 of 7
                                                 11
